FILED
                             NOT FOR PUBLICATION                              MAR 05 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KANWALJIT SINGH GILL,                             No. 09-72010

               Petitioner,                        Agency No. A096-139-534

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Kanwaljit Singh Gill, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Kin v. Holder, 595

F.3d 1050, 1054 (9th Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based upon the inconsistencies between Gill’s testimony and the affidavits he

submitted regarding the timing and circumstances of his father’s arrests. See Goel

v. Gonzales, 490 F.3d 735, 739 (9th Cir. 2007) (per curiam) (inconsistencies

between testimony and documentary evidence support an adverse credibility

finding where inconsistencies go to the heart of the claim). Accordingly, in the

absence of credible testimony, Gill’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Further, because Gill’s CAT claim is based on the same testimony found to

be not credible, and he does not point to any other evidence that shows it is more

likely than not that he will be tortured if returned to India, his CAT claim also fails.

See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                           2                                     09-72010